Citation Nr: 9936176	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as a prisoner of war (POW) for 30 
days or more for purposes of qualifying for the presumptive 
provisions of Public Law 97-37 and Public Law 100-322. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

The veteran had active service with the United States Armed 
Forces in the Far East (USAFFE) during World War II.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 administrative decision from the 
Manila, Philippines, VA Regional Office (RO), which 
determined that the veteran was entitled to POW status but 
denied entitlement to the presumptive provisions of Public 
Law 97-37 and Public Law 100-322 based on POW status of 30 
days or more.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran is not entitled to recognition 
as a POW for purposes of qualifying for the presumptive 
provisions of Public Law 97-37 and Public Law 100-322. 


FINDINGS OF FACT

1.  The service department has certified that the veteran 
honorably served with the Philippine Commonwealth Army, U.S. 
Armed Forces in the Far East (USAFFE) from December 21, 1941 
to April 8, 1942 (beleaguered), and from May 3, 1945 to June 
30, 1946 (Regular Philippine Army service); and that from 
April 9, 1942 to May 3, 1945, he was in no casualty status 
(alleged POW status from April 9 to April 19, 1942 was 
unsupported and from April 20, 1942 to May 3, 1945 he was 
engaged in civilian pursuits and was not engaged in military 
activities).  

2.  The RO has recognized that the veteran had POW status 
from April 9, 1942 to April 19, 1942.  
3.  The evidence does not establish that the veteran was 
interned as a POW for a period of at least 30 days.  


CONCLUSION OF LAW

The veteran is not entitled to recognition as a POW for 30 
days or more for purposes of qualifying for the presumptive 
provisions of Public Law 97-37 and Public Law 100-322.  38 
U.S.C.A. §§ 101(2), (24), 107, 1112(b), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 
3.304, 3.307, 3.309(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was a POW for two weeks 
beginning April 10, 1942, so should be recognized as a POW 
for purposes of qualifying for the presumptive provisions of 
Public Law 97-37 and Public Law 100-322.  He specifically 
contends that he was captured on April 9, 1942 or April 10, 
1942, was incarcerated in the prison camp at Balanga for a 
week, was transferred to another prison camp for a week, and 
was then released by the Japanese to go home. 

The question that must be resolved in this matter is whether 
the veteran has established his status as a former POW for 30 
days or more as defined by 38 C.F.R. § 3.309 and 38 U.S.C.A. 
§ 1112(b).  See also 38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y) (1999).  The Public Laws to which the veteran links 
his claim essentially enumerate a number of diseases for 
which service connection may be granted based upon one's 
status as a former POW for 30 days or more.  Former POW 
Benefits Act of 1981, Pub. L. No. 97-37 (1981), Pub. L. No. 
100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (1999).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94 
(O.G.C. Prec. 14-94).  VA may utilize other evidence to 
establish the conclusion of a Philippine veteran's period of 
service under 38 C.F.R. § 3.9(b) (1999).  If the veteran does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In this case, the U.S. Department of the Army certified on 
April 21, 1955 that the veteran honorably served with USAFFE 
from December 21, 1941 to April 8, 1942 in a beleaguered 
status, from April 9, 1942 to May 2, 1945 in a no casualty 
status, and from May 3, 1945 to June 30, 1946 in the Regular 
Philippine Army.  The service department also certified that, 
from April 20, 1942 to May 3, 1945 the veteran was engaged in 
civilian pursuits and was not engaged in military activities.  
The service department certification indicates that alleged 
POW status from April 9 to April 19, 1942 was not supported 
and there were no periods that he was determined to be in a 
POW status.  

On his substantive appeal, VA Form 9, dated in July 1998, the 
veteran stated that he was captured on April 9, 1942, then 
escaped from the Death March, but was recaptured until he 
landed at his hometown on May 14, 1942.  The veteran 
testified in June 1999 at a personal hearing before the 
undersigned member of the Board at the Manila RO that he was 
captured on or about April 10, 1942, was incarcerated in 
Balanga Prison Camp for one week, was then transferred to 
another prison camp for another week, and was then released 
by the Japanese to go home, which he reached on either April 
27, 1942.  The veteran testified that, upon reaching home, he 
remained there until he reported back to military control in 
1945. 

The veteran does not contend, and the evidence does not show, 
that he was a POW for a period of at least 30 days.  The 
veteran first claimed that he was a POW in a February 1997 
letter seeking compensation under liberalized POW 
legislation.  He said that he was a POW at Capas, Tarlac.  In 
response to a request by the RO for further information, he 
certified in September 1997 on a POW questionnaire that he 
surrendered on April 9, 1942 and was imprisoned for one week 
before proceeding to the Death March bound for Capas, Tarlac.  
On April 19, 1942, he and a comrade escaped.  They were 
recaptured and held at Dinalupiham, Bataan, until allowed to 
go home because they were in civilian attire and were not 
believed to be USAFFE's.  He said that he arrived home in 
Batangas on May 14, 1942.  

The veteran had also provided pertinent information on 
processing affidavits signed by him on May 8, 1945 and March 
16, 1946 after his return to military control.  On the 1945 
document, he stated that he had been a prisoner of war from 
April 10 to April 27, 1942, when he escaped and began 
activities as a civilian farmer.  On the 1946 document, he 
listed POW dates from April 9 to April 19, 1942, and then 
commenced activities on April 20, 1942 as a farmer in 
Batangas.  He stated that he had escaped from the hand of the 
enemy and found his way home, and remained in farming until 
he reported to military control in May 1945.  

Based on the record as a whole, the RO determined in an 
administrative decision in November 1997 that POW status for 
the veteran was established from April 9, to April 19, 1942, 
but did not establish POW status beyond April 19, 1942.  In 
reaching its decision, the RO noted that the service comrade 
named by the veteran as a fellow POW escapee did not have any 
recognized POW status, was currently not in receipt of VA 
benefits, and like the veteran was not included on POW 
microfiche records at the RO.  

The Board finds that the veteran's testimony at the travel 
Board hearing is persuasive, and essentially consistent with 
the record as a whole and the RO decision.  That is to say, 
the evidence supports the RO's decision that the veteran is 
entitled to POW status from the date of his capture on April 
9 or 10, 1942, through April 19, 1942.  This essentially 
comprises the time that he was detained before he escaped and 
would reasonably allow for the time he has remembered it took 
him to reach his home on April 27, 1942, when he began 
civilian pursuits.  The veteran testified before the Board 
that he and his comrade hitched rides on passing vehicles to 
Manila.  The Board finds this timetable of events to be more 
reliable than the September 1997 information on the POW 
questionnaire which referred to a recapture for an 
unspecified time until he was released and arrived home on 
May 14, 1942.  The veteran clearly testified before the Board 
that he was not recaptured and both processing affidavits in 
1945 and 1946 refer to civilian pursuits by April 28, 1942.  

Under the circumstances, the evidence does not demonstrate 
that the veteran was interned as a POW for a period of at 
least 30 days.  Thus, the applicable regulations with respect 
to presumptive service connection based upon POW status for 
30 days or more are not for application.  In view of the 
foregoing, the veteran's claim for entitlement to VA benefits 
as a POW for more than 30 days must be denied as a matter of 
law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Recognition as a POW for 30 days or more for purposes of 
qualifying for the presumptive provisions of Public Law 97-37 
and Public Law 100-322 is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

